UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07763 LITMAN GREGORY FUNDS TRUST (Exact name of registrant as specified in charter) 4 Orinda Way, Suite 200-D, Orinda, California 94563 (Address of principal executive offices) (Zip code) Kenneth E. Gregory 4 Orinda Way, Suite 200-D Orinda, CA94563 (Name and address of agent for service) Copies to: Mitchell Nichter, Esq. Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105 (925) 254-8999 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Litman Gregory Masters Equity Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 94.2% Consumer Discretionary: 13.0% Amazon.com,Inc. * $ Apollo Group,Inc. * Crocs, Inc. * DIRECTV - Class A * Dollar General Corp. * HSN, Inc. Interpublic Group of Companies,Inc. Las Vegas SandsCorp. * Li & Fung Ltd. Lululemon Athletica, Inc. * New Oriental Education & Technology Group - ADR * Target Corp. Time Warner Cable,Inc. VF Corp. Walt Disney Co. (The) Consumer Staples: 2.0% Costco Wholesale Corp. Sara Lee Corp. Energy: 10.6% Canadian Natural Resources Ltd. Cenovus Energy, Inc. Chesapeake EnergyCorp. Concho Resources, Inc. * EOG Resources, Inc. Halliburton Co. National Oilwell Varco,Inc. Range Resources Corp. Schlumberger Ltd. Finance: 20.2% American ExpressCo. AONCorp. Bank of New York Mellon Corp. BB&T Corp. 56 Berkshire Hathaway, Inc. - Class A * BM&FBovespa S.A. CapitalSource,Inc. Cheung Kong Holdings Ltd. - ADR DBS Group Holdings Ltd. Fairfax Financial Holdings Ltd. Fidelity National Financial, Inc. Loews Corp. Safeguard Scientifics, Inc. * Transatlantic Holdings,Inc. Health Care, Pharmaceuticals & Biotechnology: 11.8% Allergan,Inc. Boston Scientific Corp. * Health Management Associates, Inc. * Illumina,Inc. * Impax Laboratories,Inc. * Intuitive Surgical,Inc. * Johnson & Johnson Laboratory Corporation of America Holdings * Merck & Co., Inc. Omnicare, Inc. Pharmasset, Inc. * Questcor Pharmaceuticals,Inc. * Industrials: 9.2% ACS Actividades de Construccion y Servicios S.A. Hertz Global Holdings, Inc. * Hochtief AG Iron Mountain, Inc. Mistras Group, Inc. * Precision Castparts Corp. Quad / Graphics, Inc. Quanta Services,Inc. * Snap-on,Inc. United Continental Holdings, Inc. * Materials: 3.0% Cemex S.A.B. de C.V. - ADR Goldcorp, Inc. Martin Marietta Materials, Inc. Newmont Mining Corp. Technology: 22.4% Acme Packet, Inc. * Alliance Data Systems Corp. * Apple,Inc. * Broadridge Financial Solutions,Inc. Dell,Inc. * Digimarc Corp. * eBay,Inc. * Equinix, Inc. * FinisarCorp. * Fortinet, Inc. * Google,Inc. - Class A * Jabil Circuit, Inc. Molex, Inc. OpenTable, Inc. * QUALCOMM,Inc. Salesforce.com, Inc. * SuccessFactors, Inc. * Symantec Corp. * Symmetricom,Inc. * Visa, Inc. - Class A Yahoo!, Inc. * Telecommunication Services: 1.8% Level 3 Communications,Inc. * TOTAL COMMON STOCKS (cost $275,588,487) Principal Amount Value SHORT-TERM INVESTMENTS: 7.8% $ State Street Bank & Trust Co., 0.010%, 09/30/11, due 10/03/11 [collateral: par value $21,450,000, Fannie Mae, 2.750%, due 03/13/14; Fannie Mae, 1.125%, due 04/15/14; Fannie Mae, 4.375%, due 10/15/15; U.S. Treasury N/B, 1.375%, due 11/30/15; Freddie Mac, 3.525%, due 09/30/2019; value $23,312,106] (proceeds $22,843,000) $ TOTAL SHORT-TERM INVESTMENTS (cost $22,843,000) TOTAL INVESTMENTS IN SECURITIES (cost $298,431,487): 102.0% Liabilities in Excess of Other Assets: (2.0)% ) Net Assets: 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non-Income Producing Security The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Litman Gregory Masters Equity Fund FAS 157 -Summary of Fair Value Exposure at September 30, 2011. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs). There inputs are used in determining the value of each Fund's investments and are summarized in the followning fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates,foreign exchange rates, and fair value estimates for foreign securities indices) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of September 30, 2011. These assets are measured on a recurring basis. Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Description Total Equity Common Stock $- $- Depository Receipts $- $- Total Equity $- $- Short-Term Investments $- $- Total Investments in Securities $- Other Financial instruments* $- $- $- $- *Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, forwards, swaps contracts, and written options.Futures, forwards, and swap contracts are valued at the unrealized appreciation (depreciation) on the instrument while written options are valued at market value. Litman Gregory Masters International Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2011(Unaudited) Shares Value COMMON STOCKS: 92.3% Argentina: 1.4% MercadoLibre, Inc. $ Austria: 1.2% Andritz AG Erste Group Bank AG Belgium: 2.9% Anheuser-Busch InBev N.V. Brazil: 5.1% BR Malls Participacoes S.A. BRF - Brasil Foods S.A. Cyrela Brazil Realty S.A. Empreedimentos e Participacoes OGX Petroleo e Gas Participacoes S.A. * Canada: 4.9% Imax Corp. * Kinross Gold Corp. Pacific Rubiales Energy Corp. Potash Corp. of Saskatchewan, Inc. Viterra, Inc. China: 3.2% 51job, Inc. - ADR * Baidu, Inc. - ADR * Home Inns & Hotels Management, Inc. - ADR * Denmark: 1.1% Novo Nordisk A/S Finland: 0.8% Sampo Oyj France: 5.7% Neopost S.A. Nexans S.A. Publicis Groupe S.A. Schneider Electric S.A. Vallourec S.A. Germany: 7.5% Daimler AG Fresenius SE & Co. KGaA Linde AG Muenchener Rueckversicherungs AG SAP AG Greece: 0.5% Titan Cement Co. S.A. Hong Kong: 2.0% Cheung Kong Holdings Ltd. China Unicom Hong Kong Ltd. Ireland: 0.8% Fly Leasing Ltd. - ADR Israel: 1.1% Teva Pharmaceutical Industries Ltd. - ADR Japan: 10.8% Daiwa Securities Group,Inc. FANUC CORP. Ichiyoshi Securities Co. Ltd. Mitsui FudosanCo. Ltd. RohmCo. Ltd. Sega Sammy Holdings, Inc. Sekisui Chemical Co. Ltd. Luxembourg: 1.3% Millicom International Cellular S.A. Netherlands: 4.6% ASML Holding N.V. ING Groep N.V. * Norway: 0.9% Yara International ASA Poland: 1.2% Netia S.A. Russia: 0.8% Yandex N.V. * South Korea: 3.4% Hyundai Motor Co. KT&G Corp. LG Corp. Spain: 3.8% Banco Santander S.A. Ferrovial S.A. Inditex S.A. Sweden: 0.5% D Carnegie AB # 0 LE Lundbergforetagen AB Switzerland: 12.1% Adecco S.A. Credit Suisse Group AG Novartis AG Pargesa Holding S.A. Roche Holdings AG Swatch Group AG (The) Transocean Ltd. UBS AG * Taiwan: 0.9% Yuanta Financial Holding Co. Ltd. United Kingdom: 11.1% BG Group Plc BHP Billiton Plc British American Tobacco Plc Carpetright Plc Diageo Plc Ensco Plc - ADR Reckitt Benckiser Group Plc Resolution Ltd. Taylor Wimpey Plc * Xstrata Plc United States: 2.7% Hewlett-Packard Co. Sensata Technologies Holding N.V. * TOTAL COMMON STOCKS (cost $1,586,711,400) Principal Amount Value SHORT-TERM INVESTMENTS: 7.5% $ State Street Bank & Trust Co., 0.010%, 09/30/11, due 10/03/11 [collateral: par value $107,155,000, Freddie Mac, 3.525%, due 09/20/19; Federal Farm Credit Bank, 8.125%, due 02/27/14; Fannie Mae, 2.750% , due 03/13/14; Fannie Mae, 4.125%, due 04/15/14; value $112,384,575] (proceeds $110,159,000) $ TOTAL SHORT-TERM INVESTMENTS (cost $110,159,000) TOTAL INVESTMENTS IN SECURITIES (cost $1,696,870,400): 99.8% Other Assets and Liabilities: 0.2% Net Assets: 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non-Income Producing Security # This security is valued in accordance with the Fund's fair valuation policy. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Sector Net Assets Consumer Discretionary % Consumer Staples % Energy % Finance % Health Care & Pharmaceuticals % Industrials % Materials % Technology % Telecom % Cash and Other Assets % Net Assets % Litman Gregory Masters International Fund FAS 157 -Summary of Fair Value Exposure at September 30, 2011. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs). There inputs are used in determining the value of each Fund's investments and are summarized in the followning fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates,foreign exchange rates, and fair value estimates for foreign securities indices) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of September 30, 2011. These assets are measured on a recurring basis. Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Description Total Equity Common Stock $- ** Depository Receipts $- $- Total Equity $- Short-Term Investments $- $- Total Investments in Securities $- Other Financial instruments* $- $- *Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, forwards, swaps contracts, and written options.Futures, forwards, and swap contracts are valued at the unrealized appreciation (depreciation) on the instrument while written options are valued at market value. ** Significant unobservable inputs were used in determining the value of portfolio securities for the International Fund. However, the value of these securities was $0 as of September 30, 2011. FAS 161 -Disclosures about Derivative Instruments and Hedging Activities At September 30, 2011, the Fund had entered into "position hedge" forward currency exchange contracts that obligated the Fund to deliver and receive specified amounts of currencies at a specified future date.The contracts combined had net unrealized appreciation of $5,062,227 as of September 30, 2011.The terms of the open contracts are as follows: Asset Derivatives Liability Derivatives Settlement Date Currency to be Delivered U.S. $ Value at September 30, 2011 Currency to be Received U.S. $ Value at September 30, 2011 Unrealized Appreciation Unrealized Depreciation 2/1/2012 U.S. Dollars $ Euro $ $ - $ ) 2/1/2012 Euro U.S. Dollars - 3/21/2012 Euro U.S. Dollars - 3/21/2012 Euro U.S. Dollars - 10/11/2011 U.S. Dollars Japanese Yen - 10/11/2011 Japanese Yen U.S. Dollars - ) 9/19/2012 Japanese Yen U.S. Dollars - 9/19/2012 Japanese Yen U.S. Dollars - 9/19/2012 Japanese Yen U.S. Dollars - 3/21/2012 Swiss Franc U.S. Dollars - ) 3/21/2012 Swiss Franc U.S. Dollars - ) 3/21/2012 Swiss Franc U.S. Dollars - ) 3/21/2012 Swiss Franc U.S. Dollars - 3/21/2012 Swiss Franc U.S. Dollars - 3/21/2012 Swiss Franc U.S. Dollars - 3/21/2012 Swiss Franc U.S. Dollars - $ ) Litman Gregory Masters Value Fund SCHEDULE OF INVESTMENTS IN SECURITIES at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 95.0% Consumer Discretionary: 13.2% Comcast Corp. $ DIRECTV - Class A * Discovery Communications, Inc. * H&R Block, Inc. HSN, Inc. Liberty Media Corp. - Interactive * Walt Disney Co. (The) Consumer Staples: 11.5% CVS CaremarkCorp. Imperial Tobacco Group Plc Kraft Foods, Inc. Sara Lee Corp. Energy: 6.7% Cenovus Energy, Inc. Chesapeake EnergyCorp. Newfield Exploration Co. * Financials: 16.6% ACE Ltd. AON Corp. Bank of New York Mellon Corp. Capital One Financial Corp. Cheung Kong Holdings Ltd. - ADR Deutsche Boerse AG * Fairfax Financial Holdings Ltd. Morgan Stanley Health Care, Pharmaceuticals & Biotechnology: 12.2% Boston Scientific Corp. * Bristol Myers SquibbCo. Laboratory Corp. of America Holdings * Medtronic,Inc. Omnicare, Inc. Pfizer, Inc. Industrials: 3.6% ACS Actividades de Construccion y Servicios S.A. Snap-on,Inc. Materials: 3.7% Cemex S.A.B. de C.V. - ADR Martin Marietta Materials, Inc. ThyssenKrupp AG Technology: 15.3% Broadridge Financial Solutions,Inc. 75 Comdisco Holding Co., Inc. * Dell,Inc. * eBay,Inc. * IntelCorp. TE Connectivity Ltd. Texas Instruments, Inc. Visa, Inc. - Class A Telecommunication Services: 6.1% Level 3 Communications,Inc. * Vodafone Group Plc Utilities: 6.1% E. ON AG Exelon Corp. TOTAL COMMON STOCKS (cost $82,129,132) TOTAL INVESTMENTS IN SECURITIES (cost $82,129,132): 95.0% Other Assets and Liabilities: 5.0% Net Assets: 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non-Income Producing Security The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Litman Gregory Masters Value Fund FAS 157 -Summary of Fair Value Exposure at September 30, 2011. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs). There inputs are used in determining the value of each Fund's investments and are summarized in the followning fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates,foreign exchange rates, and fair value estimates for foreign securities indices) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of September 30, 2011. These assets are measured on a recurring basis. Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Description Total Equity Common Stock $- $- Depository Receipts $- $- Total Equity $- $- Total Investments in Securities $- $- Other Financial instruments* $- $- *Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, forwards, swaps contracts, and written options.Futures, forwards, and swap contracts are valued at the unrealized appreciation (depreciation) on the instrument while written options are valued at market value. FAS 161 -Disclosures about Derivative Instruments and Hedging Activities At September 30, 2011, the Fund had entered into "position hedge" forward currency exchange contracts that obligated the Fund to deliver and receive specified amounts of currencies at a specified future date.The contracts combined had net unrealized appreciation of $242,722 as of September 30, 2011.The terms of the open contracts are as follows: Asset Derivatives Liability Derivatives Settlement Date Currency to be Delivered U.S. $ Value at September 30, 2011 Currency to be Received U.S. $ Value at September 30, 2011 Unrealized Appreciation Unrealized Depreciation 3/15/2012 Euro Currency $ U.S. Dollar $ $ $
